Title: To Benjamin Franklin from Jonathan Williams, Jr., 20 May 1780
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & honoured Sir.
Nantes May 20 1780.
I have duely received your Favour of 10th Instant & have kept it by me some time in hopes of being able to give some satisfactory answer to it, but I have not yet found any way of getting the Goods out unless I were to buy a Ship and fit her for the Purpose, this would undoubtedly be the most eligible Plan if Funds were plenty, because the amount of the Freight will be more than half as much as the Cost & outfit of a Ship, and in the one Case it is all expence in the other the Ship remains worth her Cost; But in the State of our Finances I do not suppose you would relish a Plan which would require a great Disburse.
Mr de Montieu who has more Ships, and has let more to Government than any Man I know, was two days here in his Passage from Brest to Paris, I spoke to him and he said he would immediately on his arrival confer with you and Mr de Chaumont on the Subject; you may perhaps decide something together. I find by my Letters from Brest that it will not do to send anything thither, for what is there already cannot go out in the second Division, as there are more Stores to carry for Government than there are Ships to take them: Mr Bersole has I suppose written the same thing to M. de Chaumont.
If you think proper to execute that Part of Congress Order which relates to Frigates a large Ship might be purchased & fitted according to the Direction of the Committee, they would then have the materials they want & the Ship too; but in such a Case I would reccommend not to arm her compleatly, for a 36 Gun Frigatte compleatly manned & armed has little or no room for a Cargo, 10 Guns & about 40 Men would be enough for a Transport Ship & the remainder of her Guns shott &c would be a good part of Ballast which she must necessarily have & the Room which would be necessary for 6 months Water & Provision for 200 men would remain for the Cargo, and a large Ship so fitted to go under the Convoy of the Alliance would answer all your Purposes. If this is thought an eligible Plan the Serapis might be bought for the Purpose, or if you think that will not do I can purchase a very fine Ship here & I could find Americans enough to man her. There happens to be a very fine Ship now on Sale, she has been launched but about two months and may be bought for less than she Cost, she is an excellent Frigate.—
Your Letter gives me, I imagine, full authority to act in this matter, and I would willingly save you all the Trouble I can, but I dare not take so much on myself without a provision of Funds, if you will therefore supply me with the Funds at the End of 4 & 6 months, I will give you no further Trouble in the Business and all shall be done with the utmost Expedition.
Mr. Ross is at L’orient. I could not therefore have a personal Consultation with him but I have written to him and offered to meet him half way on the Road for the Purpose: When I hear from or see him, I will write the result of our Consultation.
I have not been able to have many Shoes made for such as are usualy made here are wretched indeed. I have therefore agreable to your Opinion prepared Leather of which I have a considerable Quantity ready to Ship; I have bought only sole Leather because I think our own upper Leather is much superior to what I can buy here.
I have Letters from Phila of the 16 April by a Brig arrived at L’orient. Mr Bache & all your Family were then well; the Last news they had then from Clinton was of the 18 March when he had done nothing, our army is 7000 Strong against him. Mr Gruel of this Place has failed for a considerable Sum.— I am ever your dutifull & affectionate Kinsman
Jona Williams J
The Hon. Doctor Franklin
 
Notation: J Williams May 20. 80
